UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                          11/20/2019


DANNY LEE,

                                            Plaintiff,                    19-CV-6553 (PGG)(SN)

                          -against-                                                ORDER

ANDREW SAUL, Commissioner, Social Security
Administration,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        By letter dated November 15, 2019, pro se plaintiff Danny Lee moves the Court to grant

his request for pro bono counsel. ECF No. 16. Although the Court is very sympathetic to Mr.

Lee’s situation, for the reasons set forth below, the motion is denied without prejudice.

        A federal judge has “broad discretion” when deciding whether to appoint counsel to an

indigent litigant. Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). See Burgos v.

Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). “There is no requirement that an indigent litigant be

appointed pro bono counsel in civil matters.” Id. at 789; 28 U.S.C. § 1915(e).

        The factors to be considered in ruling on a motion for pro bono counsel are well settled

and include “the merits of plaintiff’s case, the plaintiff’s ability to pay for private counsel,

[plaintiff’s] efforts to obtain a lawyer, the availability of counsel, and the plaintiff’s ability to

gather the facts and deal with the issues if unassisted by counsel.” Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989). Of these, “the factor which command[s] the most attention [is] the

merits.” Indeed:
               Courts do not perform a useful service if they appoint a volunteer
               lawyer to a case which a private lawyer would not take if it were
               brought to his or her attention. Nor do courts perform a socially
               justified function when they request the services of a volunteer
               lawyer for a meritless case that no lawyer would take were the
               plaintiff not indigent. Id.

       Here, Mr. Lee (“Plaintiff”) filed this action under several laws alleging harassment and

discrimination, and retaliation by his previous employer, the Social Security Administration

(“SSA”). Plaintiff has been granted an application to proceed in forma pauperis and lacks the

financial resources to retain counsel. Plaintiff also states that prior attempts to secure counsel

have been unsuccessful, in part because Plaintiff no longer lives in New York. Nevertheless, the

pending application does not demonstrate that plaintiff’s claim has sufficient merit to warrant the

appointment of counsel.

       To date, Plaintiff has filed a request to proceed in forma pauperis (ECF No. 1), a short

complaint (ECF No. 2), and an opposition to defendant’s motion to dismiss, which includes a

two-page argument and several exhibits (ECF No. 17). Based on this information, the Court

cannot conclude that Plaintiff’s claim is likely to be of merit. Accordingly, Plaintiff’s motion for

the appointment of counsel is DENIED without prejudice to renewal.

       The Clerk of Court is respectfully directed to close ECF No. 16.

SO ORDERED.




DATED:         November 20, 2019
               New York, New York

cc:            Danny Lee (by Chambers)
               P.O. Box 500786
               San Diego, CA 92150
